                                                                                                   FILED
                                                                                          2019 Aug-23 PM 03:38
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

GEOVANY MORALES,                             )
                                             )
       Plaintiffs,                           )
                                             )
v.                                           )     Case No. 2:19-cv-00440-JEO
                                             )
SIXTH AVENUE TIRE CENTER,                    )
INC., et al.                                 )
                                             )
       Defendants.                           )

                     MEMORANDUM OPINION AND ORDER

       Plaintiff Geovany Morales filed a complaint against Defendants Sixth

Avenue Tire Center, Inc. and Warren Wirt alleging a violation of the Fair Labor

Standards Act, 29 U.S.C. §§ 201 et seq., and Alabama’s human trafficking statute,

Ala. Code § 13A-6-157. (Doc.1).1 Currently before the court 2 are two motions.

The first is a motion to dismiss for failure to state a claim under Federal Rule of

Civil Procedure 12(b)(6), or, in the alternative, motion for more definite statement

under Federal Rule of Civil Procedure 12(e). (Doc. 5). Along with his response in

opposition to the motion, (doc. 11), Plaintiff filed a motion to strike the exhibit



1
  Citations to “Doc. __” is the to the document number of the pleadings, motions, and other
materials in the court file, as compiled and designated on the docket sheet by the Clerk of the
Court. Unless otherwise noted, pinpoint citations are to the page of the electronically filed
document in the court’s CM/ECF system, which may not correspond to pagination of the original
“hard copy” of the document presented for filing.
2
  The parties have consented to an exercise of plenary jurisdiction by a magistrate judge,
pursuant to 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73. (Doc. 12).
attached to the motion to dismiss. (Doc. 10). The motions are fully briefed, (docs.

6, 11, 13, 14), and ripe for decision.

I. FACTUAL ALLEGATIONS3

       Plaintiff, Geovany Morales, is a former employee of Defendant Sixth

Avenue Tire Center, Inc. (“Sixth Avenue Tire”). (Doc. 1 ¶¶ 9-10, 20). Defendant

Warren Wirt is the owner and operator of Sixth Avenue Tire. (Id. ¶ 5). Plaintiff

worked for Defendants from approximately February 1, 2012, until April 7, 2018,

as a laborer tasked with painting, repairing, selling and installing tires. (Id. ¶¶ 21-

22). Plaintiff was an hourly employee and covered by the FLSA. (Id. ¶ 11).

       Plaintiff alleges that he typically worked eleven hours a day, Monday

through Saturday, for a total of sixty-six hours per week.                  (Id. ¶¶ 26-27).

Generally, he was not given lunch breaks and “was given few breaks between long

work hours.” (Id. ¶ 28). Defendant paid Plaintiff a flat weekly fee for his work.

(Id. ¶ 27). From February 1, 2012, to March 1, 2013, he was paid $425 a week.

(Id.). From March 1, 2013, to March 1, 2014, he was paid $525 per week. (Id.).

Finally, from March 1, 2014 to April 7, 2018, Plaintiff was paid $600 per week.

(Id.). For the first three years of his employment, Plaintiff was paid exclusively by




3
   The factual allegations are based upon the well-pled factual allegations of the amended
complaint, which, consistent with the applicable standard of review, are taken as true, drawing
all reasonable inferences in Plaintiff’s favor. Thus, these are the background facts for the
purposes of the motion only; they may not be the actual facts.
                                               2
check, but for the remainder of his employment, he was paid half of his wages by

check and half in cash. (Id. ¶ 30).

      Beginning in 2014, Plaintiff asked Jorge Domingues and Pablo

Mondragaon4 for higher wages on multiple occasions. (Id. ¶ 32). Plaintiff alleges,

however, that “Defendants would use Plaintiff’s immigration status as the reason

to deny proper compensation.” (Id.). More specifically, Plaintiff alleges that

Defendants “confirmed the impression for Plaintiff that he would not be able to

claim overtime wages given his undocumented immigrant status.” (Id. ¶ 39).

II. DISCUSSION

      The court begins with Plaintiff’s motion to strike and then moves on to

Defendant’s motion to dismiss. For the following reasons, the motion to strike will

be deemed moot and the motion to dismiss is due to be denied.

      A. MOTION TO STRIKE

      Defendants attach what purports to be a “paystub” as Exhibit 1 to their brief

in support of their motion to dismiss. (Doc. 6 at 12). It is an unsigned check for

$548.04, as well as a summary of earnings, hours worked and taxes paid for the

pay period July 18, 2015 through July 24, 2015.            (Id.).   The exhibit is not

authenticated with an accompanying affidavit or declaration. Defendants use the

exhibit to counter Plaintiff’s allegation in his complaint that he was not paid

4
 These men, along with Mario Dominguez, delivered weekly payments to Plaintiff. (Doc. 1 ¶
31).
                                          3
overtime. (Id. at 5). Plaintiff moves to strike the exhibit on the ground that it

constitutes an improper submission of extrinsic evidence in support of a motion to

dismiss brought under Rule 12(b)(6). (Doc. 10).

      “A court is generally limited to reviewing what is within the four corners of

the complaint on a motion to dismiss.” Bickley v. Caremark RX, Inc., 461 F.3d

1325, 1329 n.7 (11th Cir. 2006). A court may consider extrinsic evidence

submitted in conjunction with a Rule 12(b)(6) motion to dismiss as long as the

court converts the motion to dismiss into a motion for summary judgment under

Federal Rule of Civil Procedure 56 and provides the parties with adequate notice of

its intent to do so. Fed. R. Civ. P. 12(d). However, federal courts have discretion

whether to consider the submissions of materials outside the pleadings

accompanying a Rule 12(b)(6) motion, and “[a] judge need not convert a motion to

dismiss into a motion for summary judgment as long as he or she does not consider

matters outside the pleadings. According to case law, ‘not considering’ such

matters is the functional equivalent of ‘excluding’ them - there is no more formal

step required.” Harper v. Lawrence County, 592 F.3d 1227, 1232 (11th Cir. 2010);

see also Jones v. Auto. Ins. Co. of Hartford, 917 F.2d 1528, 1531-32 (11th Cir.

1990) (“It is within the judge’s discretion to decide whether to consider matters

outside of the pleadings that are presented to the court. However, if the judge does

consider these outside matters, i.e., if the judge does not exclude them, Rule 12(b)

                                         4
requires the judge to comply with the requirements of Rule 56.” (internal citations

omitted)).

      Here, the court exercises its discretion in excluding the exhibit from

consideration and, therefore, declines to convert Defendants’ Rule 12(b)(6) motion

into a motion for summary judgment.          Whether Defendants denied Plaintiff

overtime is an issue more properly adjudicated at a later date after the parties have

conducted discovery.       Because the court will exclude the exhibit from

consideration when ruling on the motion to dismiss, Plaintiff’s motion to strike is

rendered MOOT.

      B. MOTION TO DISMISS

      Federal Rule of Civil Procedure 12(b)(6) authorizes a motion to dismiss

claims in a complaint on the ground that the allegations fail to state a claim upon

which relief can be granted. On such a motion, the ‘“issue is not whether a

plaintiff will ultimately prevail but whether the claimant is entitled to offer

evidence to support the claims.’” Little v City of North Miami, 805 F.2d 962, 965

(11th Cir. 1986) (quoting Scheur v. Rhodes, 416 U.S. 232, 236 (1974)). The court

assumes the factual allegations in the complaint are true and gives the Plaintiff the

benefit of all reasonable factual inferences. Hazewood v. Foundation Financial

Group, LLC, 551 F.3d 1223, 1224 (11th Cir. 2008).




                                         5
      Rule 12(b)(6) is read in light of Federal Rule of Civil Procedure 8(a)(2)

which requires only “a short and plain statement of the claim showing that the

pleader is entitled to relief,” in order to, ‘“give the defendant fair notice of what the

… claim is and the grounds upon which it rests.’” See Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007) (quoting Conley v Gibson, 355 U.S. 41, 47 (1957)).

“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiff’s obligation to provide grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Id. “Factual allegations

must be enough to raise a right to relief above the speculative level….” Id. Thus,

“a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face,’” i.e., its “factual content … allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S.

at 557).

             1. FLSA

      In count one of his complaint, Plaintiff alleges that Defendants willfully

violated the overtime provisions of the FLSA.          (Doc. 1 ¶ 37).      Specifically,

                                           6
Plaintiff alleges that “Defendants failed to compensate the Plaintiff at the premium

overtime rate required for all hours worked over forty (40) in a work week.

Defendants’ failure to comply with the law was willful.”                 (Id.).   Defendants

contend that Plaintiff failed to plead sufficient facts to show he was inadequately

compensated under the FLSA. (Doc. 5 ¶ 2; Doc. 6 at 5-6). Defendants also argue

that the complaint does not plausibly allege willfulness, and, as such, the general

two-year statute of limitations should apply, as opposed to the three-year statute of

limitations for willful violations. (Doc. 5 ¶¶ 3-4; Doc. 6 at 6-9).

       The requirements to state a claim of a FLSA violation are straightforward.

The key elements are simply a failure to pay overtime compensation and/or

minimum wages to covered employees and/or failure to keep payroll records in

accordance with the Act. See 29 U.S.C. §§ 206, 207, and 215(a)(2) and (5). There

is no need to prove intent or causation that might require more extensive pleading.

See Sec’y of Labor v. Labbe, 319 F. App’x 761, 763 (11th Cir. 2008)5 (citing Chao

v. Rivendell Woods, Inc., 415 F.3d 342, 348 (4th Cir. 2005) (finding a FLSA

complaint sufficient under Rule 8(a)(2) where it identified the employees who

were alleged to have worked overtime, described the manner of the employer’s

repeated violations of the overtime and record-keeping provisions of FLSA, and

alleged the time frame in which these violations occurred)).

5
 Unpublished opinions of the Eleventh Circuit Court of Appeals are not considered binding
precedent; however, they may be cited as persuasive authority. 11th Cir. R. 36-2.
                                               7
      Here, the complaint makes factual allegations sufficient to withstand a

motion to dismiss for failure to state a claim under the FLSA. The complaint

alleges that Plaintiff was a covered employee and that during the relevant time

period, Defendants repeatedly violated the overtime provisions of the FLSA by

failing to compensate him when he worked over forty hours a week at the

appropriate rates. (Doc. 1 ¶¶ 11, 19, 26-28, 30, 34). While the complaint may not

provide as many details as Defendants wish, the allegations are sufficient at this

stage in the litigation and will be flushed out after the benefit of discovery.

      Although Defendants argue that Plaintiff merely pleaded the elements of the

claim, the court disagrees. The Rule 8(a)(2) pleading standard articulated by the

Supreme Court in Twombly is “one of ‘plausible grounds to infer.’” Watts v. Fla.

Int’l Univ., 495 F.3d 1289, 1295 (11th Cir. 2007) (quoting Twombly, 127 S. Ct. at

1965). To state a claim with sufficient specificity “‘requires a complaint with

enough factual matter (taken as true) to suggest’ the required element.” Id. The

rule “‘does not impose a probability requirement at the pleading stage,’ but instead

‘simply calls for enough fact to raise a reasonable expectation that discovery will

reveal evidence of’ the necessary element.” Id. at 1296. The complaint here is

sufficient under these standards. Accordingly, the motion to dismiss the FLSA

claim for failure to state a claim is DENIED.




                                           8
      Defendants also contend that Plaintiff’s claims should be subject to the two-

year statute of limitations, as opposed to the three-year limitation because the

complaint does not adequately state a willful violation of the FLSA. (Doc. 6 at 6-

9). The court disagrees at this time. Ordinarily, a violation of the FLSA is subject

to a two-year statute of limitations. 29 U.S.C. § 255(a). However, the statute of

limitations may be extended to three years if the employer’s violation is willful, i.e.

if the employer “either knew or showed reckless disregard for the matter of

whether its conduct was prohibited by statute.” McLaughlin v. Richland Shoe Co.,

486 U.S. 128, 133 (1988)) The statute of limitations is an affirmative defense. See

Fed. R. Civ. P. 8(c)(1). And it is well settled that a plaintiff is not required to

negate an affirmative defense in their complaint. See, e.g., La Grasta v. First

Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004). Thus, Defendants have

“attempted to foist on Plaintiff[] a pleading requirement that does not exist.”

Ventrassist Pty Ltd. v. Heartware, Inc., 377 F.Supp.2d 1278, 1282 (S.D. Fla.

2005). “[A] Rule 12(b)(6) dismissal on statute of limitation grounds is appropriate

only if it is ‘apparent from the face of the complaint’ that the claim is time-barred.”

La Grasta, 358 F.3d at 845 Id. (citing Omar v. Lindsey, 334 F.3d 1246, 1251 (11th

Cir. 2003)); see also Mumbower v. Callicott, 526 F.2d 1183, 1187 n.5 (8th Cir.

1975) (explaining that “29 U.S.C. § 255(a) was intended to serve as a conventional




                                          9
limitation on the remedy, not upon the right to bring the action, and must be

pleaded as an affirmative defense in compliance with Fed. R. Civ. P. 8(c).”).

       Here, it is not apparent from the face of the complaint that Defendants did

not willfully violate the FLSA. In particular, Plaintiff has alleged that he worked

for Defendants, was not properly paid for the overtime work during the relevant

period, and that such action was willful. (Doc. 1 ¶¶ 20-23, 26-27, 32, 37). At this

early stage in the litigation, Plaintiff’s general assertions minimally satisfy the

requirements of pleading a willful violation of the FLSA. See Fed. R. Civ. 9(b)

(“Malice, intent, knowledge, and other conditions of a person’s mind may be

alleged generally.”). And because the applicability of this affirmative defense

often involves a factual inquiry, it is not generally amenable to resolution on a Rule

12(b)(6) motion. See, e.g., Morrison v. Quality Transports Servs., Inc., 474

F.Supp.2d 1303, 1309 (S.D. Fla. 2007) (“The issue of willfulness under § 255(a) is

a question of fact for the jury not appropriate for summary disposition.”).

Accordingly, Defendants’ motion as to the statute of limitations on the FLSA claim

is DENIED WITHOUT PREJUDICE.6 Defendants may reassert this affirmative

defense at a later date.




6
  Although the allegations of the complaint contain statements regarding payments outside the
three years, (doc. 1 ¶ 27), it is clear from the briefing that Plaintiff limits his FLSA claim to three
years. (Doc. 11 at 7-9).
                                                   10
                2. Ala. Code § 13A-6-157

         In count two of his complaint, Plaintiff alleges Defendants willfully and

maliciously violated the Jack Williams and Merika Coleman Act, Ala. Code § 13-

A-6-157. (Doc. 1 ¶¶ 38-43). Specifically, Plaintiff alleges the following:

         • “Defendants knowingly created and perpetually confirmed the
           impression for Plaintiff that he would not be able to claim overtime
           wages given his undocumented immigrant status.” (Id. ¶ 39).
         • “Defendants relied on Plaintiff’s undocumented status in
           justifying not paying him at an overtime rate.” (Id. ¶ 40).
         • Based on “this deception, the Plaintiff remained in servitude for
           the Defendants while working nearly twenty-six (26) hours a week
           in overtime.” (Id. ¶ 41).
         • “Defendants’ deceptions were willful and malicious and made for
           the sole purpose of engaging undocumented laborers into labor
           servitude.” (Id. ¶ 42).

Defendants contend that this claim is due to be dismissed because it relies upon

conclusory allegations and “fails to allege how his employment with Defendants

meets the definition of “[l]abor [s]ervitude” under the Act.” (Doc. 5 ¶ 5; Doc. 6 at

9-10).

         Alabama Code § 13A-6-157 creates a civil cause of action for an individual

who is a victim of human trafficking. Ala. Code. § 13A-6-157(a). As is relevant

here,7 a person commits the crime of human trafficking if he/she (1) “knowingly

subjects another person to labor servitude . . . ,” Ala. Code § 13A-6-152(a)(1), or

(2) where another “person knowingly benefits, financially or by receiving anything

7
    The statute also includes sexual servitude. Ala. Code §§ 13A-6-152 & 13A-6-153.

                                               11
of value, from participation in a venture or engagement for the purpose of . . . labor

servitude,” Ala. Code § 13-A-6-153(a)(1). The statute defines “labor servitude” as

“work or service of economic or financial gain which is performed or provided by

another person and is induced or obtained by coercion or deception.” Ala. Code §

13A-6-151(3). Deception 8 is defined as “creating or confirming an impression of

an existing fact or past event which is false and which the accused knows or

believes to be false.” Ala. Code § 13A-6-151(2)(a).

       Although the theory seems to be a novel one, the court cannot say that the

complaint fails to state a claim under the Act. Plaintiff adequately alleges that he

was subjected to labor servitude under the Act. Specifically, Plaintiff alleges that

he was made to work without overtime pay and that he was repeatedly given “the

impression . . . that he would not be able to claim overtime wages given his

undocumented immigrant status.”            (Doc. 1 ¶¶ 39, 41).        On their face, these

allegations meet the definitions of labor servitude under Alabama Code § 13A-6-

151(3). As such, the motion to dismiss for failure to state a claim is DENIED.

       Finally, the statute mandates that “[u]pon commencement of any action

brought under [the civil] section, the clerk of the court shall mail a copy of the

complaint or other initial pleading to the office of the Attorney General . . . .” Ala.

Code § 13A-6-157(e). As such, the Clerk of the Court is ORDERED to mail a

8
 The complaint does not allege labor servitude by coercion, but clearly alleges labor servitude
obtained by deception. (Doc. 1 ¶¶ 39-43).
                                             12
copy of the complaint to the Alabama State Attorney General, along with a copy of

this order.

III. CONCLUSION

      Based on the foregoing, the motion to strike (doc. 10) is MOOT and the

motion to dismiss (doc. 5) is DENIED.

      DATED, this 23rd day of August, 2019.


                                     _________________________________
                                     JOHN E. OTT
                                     Chief United States Magistrate Judge




                                        13
